Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1 - 20 have been examined.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement (Note that the dependent claims have the non-enabled limitation incorporated by reference from the independent claims).  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, Applicant claims a “requestor device” that is taught nowhere in the Specification.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. § 101. The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:
		instructions
		an inquiry
		input
		features
		selection
		a weight matrix
		a virtual corpus “logical data structure”
		logical 
		actual corpora

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method, in a data processing system comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

a processor and a memory having instructions which, when executed by the processor, causes the processor to implement a virtual corpus engine, the method comprising:

receiving, by the virtual corpus engine of the data processing system, an inquiry to be processed, wherein the inquiry is based on an input from a requestor device;

analyzing, by the virtual corpus engine, the inquiry to extract one or more features of the inquiry;

selecting, by the virtual corpus engine, a weight matrix associated with a virtual corpus based on the extracted one or more features of the inquiry, wherein the virtual corpus is a logical data structure that comprises a plurality of actual corpora of information stored as a plurality of content data structures in one or more data storage devices, and wherein the weight matrix comprises a separate weight value for each actual corpus in the plurality of actual corpora;

processing, by the virtual corpus engine, the inquiry using a set of selected actual corpora selected from the plurality of actual corpora based on the weight values in the weight matrix; and

outputting, by the virtual corpus engine, results of the processing of the inquiry to the requestor device.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A computing device (i.e., a “processor”)
	(2) A memory
	(3) A virtual corpus engine
	(4) A receiving
	(5) A requestor device
	(6) An outputting, by the virtual corpus engine, results of the processing of the inquiry to the requestor device

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0063] Moreover, the data processing system 200 may take the form of any of a number of different data processing systems including client computing devices, server computing devices, a tablet computer, laptop computer, telephone or other communication device, a personal digital assistant (PDA), or the like. In some illustrative examples, data processing system 200 may be a portable computing device that is configured with flash memory to provide non-volatile memory for storing operating system files and/or user-generated data, for example. Essentially, data processing system 200 may be any known or later developed data processing system without architectural limitation.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0028] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following:

a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD- ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing.

A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “virtual corpus engine” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] In one illustrative embodiment, a method is provided, in a data processing system comprising a processor and a memory having instructions which, when executed by the processor, causes the processor to implement a virtual corpus engine. The method comprises receiving, by the virtual corpus engine of the data processing system, an inquiry to be processed and analyzing, by the virtual corpus engine, the inquiry to extract one or more features of the inquiry. The method further comprises selecting, by the virtual corpus engine, a weight matrix associated with a virtual corpus based on the extracted one or more features of the inquiry. The virtual corpus comprises a plurality of actual corpora of information. The weight matrix comprises a separate weight value for each actual corpus in the plurality of actual corpora. The method also comprises processing, by the virtual corpus engine, the inquiry using a set of selected actual corpora selected from the plurality of actual corpora based on the weight values in the weight matrix and receiving, by the virtual corpus engine, results of the processing of the inquiry using the set of selected actual corpora. In addition, the method comprises outputting, by the virtual corpus engine, the results of the processing of the inquiry.

[0076] As shown in Figure 3, in accordance with one illustrative embodiment, the QA system pipeline 300 may operate in conjunction with a virtual corpus engine 390 that comprises logic for establishing and utilizing one or more virtual corpora 391 and their associated corpora weight matrices 392. A virtual corpus 391 is a combination of one or more actual corpora 347. For example, a first virtual corpus 391 may comprise corpora A-C and a second virtual corpus 391 may comprise corpora D-G. The virtual corpus 391, from the view point of the cognitive system, such as the QA system pipeline 300, is a single corpus to which queries are applied. However, within the virtual corpus 391, the queries are distributed to the one or more actual corpora 347 with which the virtual corpus 391 is associated.

This “virtual corpus engine” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term which is described at a high level. 
MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “requestor device” is a broad term which is described at a high level. Applicant’s Specification does not teach a “requestor device”. That limitation is the basis of a § 112 rejection detailed, above.
	This “requestor device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “An outputting, by the virtual corpus engine, results of the processing of the inquiry to the requestor device” is a broad term which is described at a high level. Applicant’s Specification does not teach a “requestor device”. That limitation is the basis of a § 112 rejection detailed, above.
	This limitation of “outputting” to an untaught “requestor device” represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A computing device (i.e., a “processor”)
	(2) A memory
	(3) A virtual corpus engine
	(4) A receiving
	(5) A requestor device
	(6) An outputting, by the virtual corpus engine, results of the processing of the inquiry to the requestor device

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0063] Moreover, the data processing system 200 may take the form of any of a number of different data processing systems including client computing devices, server computing devices, a tablet computer, laptop computer, telephone or other communication device, a personal digital assistant (PDA), or the like. In some illustrative examples, data processing system 200 may be a portable computing device that is configured with flash memory to provide non-volatile memory for storing operating system files and/or user-generated data, for example. Essentially, data processing system 200 may be any known or later developed data processing system without architectural limitation.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0028] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following:

a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD- ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing.

A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “virtual corpus engine” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] In one illustrative embodiment, a method is provided, in a data processing system comprising a processor and a memory having instructions which, when executed by the processor, causes the processor to implement a virtual corpus engine. The method comprises receiving, by the virtual corpus engine of the data processing system, an inquiry to be processed and analyzing, by the virtual corpus engine, the inquiry to extract one or more features of the inquiry. The method further comprises selecting, by the virtual corpus engine, a weight matrix associated with a virtual corpus based on the extracted one or more features of the inquiry. The virtual corpus comprises a plurality of actual corpora of information. The weight matrix comprises a separate weight value for each actual corpus in the plurality of actual corpora. The method also comprises processing, by the virtual corpus engine, the inquiry using a set of selected actual corpora selected from the plurality of actual corpora based on the weight values in the weight matrix and receiving, by the virtual corpus engine, results of the processing of the inquiry using the set of selected actual corpora. In addition, the method comprises outputting, by the virtual corpus engine, the results of the processing of the inquiry.

[0076] As shown in Figure 3, in accordance with one illustrative embodiment, the QA system pipeline 300 may operate in conjunction with a virtual corpus engine 390 that comprises logic for establishing and utilizing one or more virtual corpora 391 and their associated corpora weight matrices 392. A virtual corpus 391 is a combination of one or more actual corpora 347. For example, a first virtual corpus 391 may comprise corpora A-C and a second virtual corpus 391 may comprise corpora D-G. The virtual corpus 391, from the view point of the cognitive system, such as the QA system pipeline 300, is a single corpus to which queries are applied. However, within the virtual corpus 391, the queries are distributed to the one or more actual corpora 347 with which the virtual corpus 391 is associated.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level. 
MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “requestor device” is a broad term which is described at a high level. Applicant’s Specification does not teach a “requestor device”. That limitation is the basis of a § 112 rejection detailed, above.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “An outputting, by the virtual corpus engine, results of the processing of the inquiry to the requestor device” is a broad term which is described at a high level. Applicant’s Specification does not teach a “requestor device”. That limitation is the basis of a § 112 rejection detailed, above.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The method of claim 1, wherein the one or more features of the inquiry comprise a topic or domain of the inquiry, and wherein selecting the weight matrix associated with the virtual corpus based on the extracted one or more features of the inquiry comprises selecting the weight matrix associated with the virtual corpus based on the topic or domain of the inquiry.

	Applicant’s Claim 2 merely teaches features and selection of a weight matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The method of claim 1, wherein the one or more features of the inquiry comprise a topic or domain of the inquiry, and wherein selecting a weight matrix associated with the virtual corpus based on the extracted one or more features of the inquiry comprises:

determining if there is a weight matrix already defined for the topic or domain; and

in response to determining that a weight matrix has not already been defined for the topic or domain, creating a new weight matrix associated with the topic or domain and initializing the weight matrix to an initial set of weight values for each of the actual corpora in the plurality of actual corpora.

	Applicant’s Claim 3 merely teaches determination of whether a weight matrix definition exists and the creation of a new weight matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The method of claim 1, wherein processing the inquiry using a set of selected actual corpora selected from the plurality of actual corpora based on the weight values in the weight matrix comprises submitting the inquiry to each of the actual corpora in the set of selected actual corpora and receiving results from each of the corpora in the set of selected actual corpora.

	Applicant’s Claim 4 merely teaches submission of an inquiry and receiving results. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The method of claim 4, wherein outputting the results of the processing comprises:

outputting the results from each of the corpora in the set of selected actual corpora;

receiving, for each result in the results from each of the corpora in the set of selected corpora, user feedback rating a correctness of the results obtained from each of the corpora in the set of selected actual corpora; and

modifying, for each of the corpora in the set of selected corpora, a weight value in the selected weight matrix, associated with a corpus in the set of selected corpora based on the user feedback associated with the results received from the corpus.

	Applicant’s Claim 5 merely teaches “outputting the results from each of the corpora”, “receiving a user feedback rating”, and “modifying a weight value”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The method of claim 4, wherein outputting the results of the processing comprises:

outputting the results from each of the corpora in the set of selected actual corpora;

comparing each result in the results from each of the corpora in the set of selected corpora to a ground truth data structure to identify whether the result matches a correct answer to the inquiry; and

modifying, for each of the corpora in the set of selected corpora, a weight value in the selected weight matrix, associated with a corpus in the set of selected corpora based on results of the comparison.

	Applicant’s Claim 6 merely teaches “outputting the results from each of the corpora”, “comparing each result”, and “modifying a weight value”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The method of claim 1, wherein there are a plurality of weight matrices, each weight matrix being associated with a different topic or domain.

	Applicant’s Claim 7 merely teaches “a plurality of weight matrices”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The method of claim 1, wherein processing, by the virtual corpus engine, the inquiry using a set of selected actual corpora selected from the plurality of actual corpora based on the weight values in the weight matrix comprises:

evaluating weight values associated with each actual corpus in the plurality of actual corpora against one or more threshold weight values; and

selecting actual corpora from the plurality of actual corpora based on whether or not a weight value associated with the actual corpus meets or exceeds a threshold weight value in the one or more threshold weight values.

	Applicant’s Claim 8 merely teaches “evaluating weight values” and “selecting actual corpora”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

9. The method of claim 8, wherein the one or more threshold weight values comprises a first threshold weight value indicating a trusted corpus and a second threshold weight value indicating an untrusted corpus.

	Applicant’s Claim 9 merely teaches two “threshold weight values”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The method of claim 9, wherein selecting actual corpora from the plurality of actual corpora comprises selecting actual corpora whose associated weight values in the weight matrix are equal to or above the second threshold.

	Applicant’s Claim 10 merely teaches “selecting actual corpora”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “11. A computer program product comprising a computer readable storage medium…” Therefore, it is a “computer readable medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 11 that recite abstract ideas?

	YES. The following limitations in Claim 11 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

receive an inquiry to be processed, wherein the inquiry is based on an input from a requestor device;

analyze the inquiry to extract one or more features of the inquiry;

select a weight matrix associated with a virtual corpus based on the extracted one or more features of the inquiry, wherein the virtual corpus is a logical data structure that comprises a plurality of actual corpora of information stored as a plurality of content data structures in one or more data storage devices, and wherein the weight matrix comprises a separate weight value for each actual corpus in the plurality of actual corpora;

process the inquiry using a set of selected actual corpora selected from the plurality of actual corpora based on the weight values in the weight matrix; and

output results of the processing of the inquiry to the requestor device.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory
	(3) A receiving
	(4) A requestor device
	(5) An outputting, by the virtual corpus engine, results of the processing of the inquiry to the requestor device

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0063] Moreover, the data processing system 200 may take the form of any of a number of different data processing systems including client computing devices, server computing devices, a tablet computer, laptop computer, telephone or other communication device, a personal digital assistant (PDA), or the like. In some illustrative examples, data processing system 200 may be a portable computing device that is configured with flash memory to provide non-volatile memory for storing operating system files and/or user-generated data, for example. Essentially, data processing system 200 may be any known or later developed data processing system without architectural limitation.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0028] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following:

a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD- ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing.

A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term which is described at a high level. 
MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “requestor device” is a broad term which is described at a high level. Applicant’s Specification does not teach a “requestor device”. That limitation is the basis of a § 112 rejection detailed, above.
	This “requestor device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “outputting, by the virtual corpus engine, results of the processing of the inquiry to the requestor device” is a broad term which is described at a high level. Applicant’s Specification does not teach a “requestor device”. That limitation is the basis of a § 112 rejection detailed, above.
	This “outputting, by the virtual corpus engine, results of the processing of the inquiry to the requestor device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory
	(3) A receiving
	(4) A requestor device
	(5) An outputting, by the virtual corpus engine, results of the processing of the inquiry to the requestor device

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0063] Moreover, the data processing system 200 may take the form of any of a number of different data processing systems including client computing devices, server computing devices, a tablet computer, laptop computer, telephone or other communication device, a personal digital assistant (PDA), or the like. In some illustrative examples, data processing system 200 may be a portable computing device that is configured with flash memory to provide non-volatile memory for storing operating system files and/or user-generated data, for example. Essentially, data processing system 200 may be any known or later developed data processing system without architectural limitation.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0028] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following:

a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD- ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing.

A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level. 
MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “requestor device” is a broad term which is described at a high level. Applicant’s Specification does not teach a “requestor device”. That limitation is the basis of a § 112 rejection detailed, above.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “An outputting, by the virtual corpus engine, results of the processing of the inquiry to the requestor device” is a broad term which is described at a high level. Applicant’s Specification does not teach a “requestor device”. That limitation is the basis of a § 112 rejection detailed, above.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The computer program product of claim 11, wherein the one or more features of the inquiry comprise a topic or domain of the inquiry, and wherein selecting the weight matrix associated with the virtual corpus based on the extracted one or more features of the inquiry comprises selecting the weight matrix associated with the virtual corpus based on the topic or domain of the inquiry.

	Applicant’s Claim 12 merely teaches features and selection of a weight matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The computer program product of claim 11, wherein the one or more features of the inquiry comprise a topic or domain of the inquiry, and wherein selecting a weight matrix associated with the virtual corpus based on the extracted one or more features of the inquiry comprises:

determining if there is a weight matrix already defined for the topic or domain; and

in response to determining that a weight matrix has not already been defined for the topic or domain, creating a new weight matrix associated with the topic or domain and initializing the weight matrix to an initial set of weight values for each of the actual corpora in the plurality of actual corpora.

	Applicant’s Claim 13 merely teaches determination of whether a weight matrix definition exists and the creation of a new weight matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

14. The computer program product of claim 11, wherein processing the inquiry using a set of selected actual corpora selected from the plurality of actual corpora based on the weight values in the weight matrix comprises submitting the inquiry to each of the actual corpora in the set of selected actual corpora and receiving results from each of the corpora in the set of selected actual corpora.

	Applicant’s Claim 14 merely teaches submission of an inquiry and receiving results. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

15. The computer program product of claim 14, wherein outputting the results of the processing comprises:

outputting the results from each of the corpora in the set of selected actual corpora;

receiving, for each result in the results from each of the corpora in the set of selected corpora, user feedback rating a correctness of the results obtained from each of the corpora in the set of selected actual corpora; and

modifying, for each of the corpora in the set of selected corpora, a weight value in the selected weight matrix, associated with a corpus in the set of selected corpora based on the user feedback associated with the results received from the corpus.

	Applicant’s Claim 15 merely teaches “outputting the results from each of the corpora”, “receiving a user feedback rating”, and “modifying a weight value”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The computer program product of claim 14, wherein outputting the results of the processing comprises:

outputting the results from each of the corpora in the set of selected actual corpora;

comparing each result in the results from each of the corpora in the set of selected corpora to a ground truth data structure to identify whether the result matches a correct answer to the inquiry; and

modifying, for each of the corpora in the set of selected corpora, a weight value in the selected weight matrix, associated with a corpus in the set of selected corpora based on results of the comparison.

	Applicant’s Claim 16 merely teaches “outputting the results from each of the corpora”, “comparing each result”, and “modifying a weight value”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

wherein there are a plurality of weight matrices, each weight matrix being associated with a different topic or domain.

	Applicant’s Claim 17 merely teaches “a plurality of weight matrices”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

18. The computer program product of claim 11, wherein processing the inquiry using a set of selected actual corpora selected from the plurality of actual corpora based on the weight values in the weight matrix comprises:

evaluating weight values associated with each actual corpus in the plurality of actual corpora against one or more threshold weight values; and

selecting actual corpora from the plurality of actual corpora based on whether or not a weight value associated with the actual corpus meets or exceeds a threshold weight value in the one or more threshold weight values.

	Applicant’s Claim 18 merely teaches “evaluating weight values” and “selecting actual corpora”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

19. The computer program product of claim 18, wherein the one or more threshold weight values comprises a first threshold weight value indicating a trusted corpus and a second threshold weight value indicating an untrusted corpus.

	Applicant’s Claim 19 merely teaches two “threshold weight values”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “20. An apparatus comprising…” Therefore, it is an “apparatus”, which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 20 that recite abstract ideas?

	YES. The following limitations in Claim 20 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

a processor; and

a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to:

receive an inquiry to be processed, wherein the inquiry is based on an input from a requestor device;

analyze the inquiry to extract one or more features of the inquiry;

select a weight matrix associated with a virtual corpus based on the extracted one or more features of the inquiry, wherein the virtual corpus is a logical data structure that comprises a plurality of actual corpora of information stored as a plurality of content data structures in one or more data storage devices, and wherein the weight matrix comprises a separate weight value for each actual corpus in the plurality of actual corpora;

process the inquiry using a set of selected actual corpora selected from the plurality of actual corpora based on the weight values in the weight matrix; and

output results of the processing of the inquiry to the requestor device.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory
	(3) A receiving
	(4) A requestor device
	(5) An outputting, by the virtual corpus engine, results of the processing of the inquiry to the requestor device

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0063] Moreover, the data processing system 200 may take the form of any of a number of different data processing systems including client computing devices, server computing devices, a tablet computer, laptop computer, telephone or other communication device, a personal digital assistant (PDA), or the like. In some illustrative examples, data processing system 200 may be a portable computing device that is configured with flash memory to provide non-volatile memory for storing operating system files and/or user-generated data, for example. Essentially, data processing system 200 may be any known or later developed data processing system without architectural limitation.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0028] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following:

a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD- ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing.

A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term which is described at a high level. 
MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “requestor device” is a broad term which is described at a high level. Applicant’s Specification does not teach a “requestor device”. That limitation is the basis of a § 112 rejection detailed, above.
	This “requestor device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “outputting, by the virtual corpus engine, results of the processing of the inquiry to the requestor device” is a broad term which is described at a high level. Applicant’s Specification does not teach a “requestor device”. That limitation is the basis of a § 112 rejection detailed, above.
	This “outputting, by the virtual corpus engine, results of the processing of the inquiry to the requestor device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory
	(3) A receiving
	(4) A requestor device
	(5) An outputting, by the virtual corpus engine, results of the processing of the inquiry to the requestor device

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0063] Moreover, the data processing system 200 may take the form of any of a number of different data processing systems including client computing devices, server computing devices, a tablet computer, laptop computer, telephone or other communication device, a personal digital assistant (PDA), or the like. In some illustrative examples, data processing system 200 may be a portable computing device that is configured with flash memory to provide non-volatile memory for storing operating system files and/or user-generated data, for example. Essentially, data processing system 200 may be any known or later developed data processing system without architectural limitation.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0028] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following:

a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD- ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing.

A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level. 
MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “requestor device” is a broad term which is described at a high level. Applicant’s Specification does not teach a “requestor device”. That limitation is the basis of a § 112 rejection detailed, above.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “An outputting, by the virtual corpus engine, results of the processing of the inquiry to the requestor device” is a broad term which is described at a high level. Applicant’s Specification does not teach a “requestor device”. That limitation is the basis of a § 112 rejection detailed, above.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.















Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
08 JUL 2022